--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.46
 
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT
 
THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”), dated as of April 21, 2010, is entered into among Jazz
Semiconductor, Inc., a Delaware corporation (“Jazz”) Newport Fab, LLC (d/b/a
Jazz Semiconductor Operating Company), a Delaware limited liability company
(“Operating Company”, and Operating Company together with Jazz, collectively,
the “Borrowers” and each of them individually, a “Borrower”), Jazz Technologies,
Inc, formerly known as Acquicor Technology Inc., a Delaware corporation (“Parent
Guarantor”), the lenders party to the “Loan Agreement” as defined below (each
individually, a ‘‘Lender” and collectively, “Lenders”), and Wachovia Capital
Finance Corporation (Western), a California corporation, in its capacity as
agent for the Lenders (in such capacity, “Agent”).
 
RECITALS
 
A.           Borrowers, Parent Guarantor, Agent, Lenders, and Wachovia Capital
Markets, LLC, in its capacity as lead arranger, bookrunner and syndication
agent, have previously entered into that certain Second Amended and Restated
Loan and Security Agreement dated as of September 19, 2008, as amended by the
First Amendment to Second Amended and Restated Loan and Security Agreement,
dated as of March 17, 2009, and as amended by the Second Amendment to Second
Amended and Restated Loan and Security Agreement and Waiver dated as of July 16,
2009 (as amended, the “Loan Agreement”), pursuant to which Agent and Lenders
have made certain loans and financial accommodations available to
Borrowers.  Terms used herein without definition shall have the meanings
ascribed to them in the Loan Agreement.
 
B.           Borrowers and Guarantor have requested that Agent and the Lenders
amend the Loan Agreement, which Agent and the Lenders are willing to do pursuant
to the terms and conditions set forth herein.
 
C.           Borrowers and Guarantor are entering into this Amendment with the
understanding and agreement that, except as specifically provided herein, none
of Agent’s or any Lender’s rights or remedies as set forth in the Loan Agreement
is being waived or modified by the terms of this Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1.           Amendment to Loan Agreement.
 
(a)           Clauses (m)(C) and (D) of the definition of “Eligible Accounts”
contained in Section 1.44 of the Loan Agreement are hereby amended and restated
to read in their entirety as follows:
 
"(C) Skyworks does not constitute more than forty percent (40%) of the aggregate
amount of all otherwise Eligible Accounts;"
 
“(D) RF Micro Devices does not constitute more than forty percent (40%) of the
aggregate amount of all otherwise Eligible Accounts;”
 
(b)           The second sentence of the definition of “Reserves” contained in
Section 1.120 of the Loan Agreement is hereby amended and restated to read in
its entirety as follows:
 
“Without limiting the generality of the foregoing, Reserves may, at Agent’s
option, be established to reflect:  (A) dilution with respect to the Accounts
(based on the ratio of the aggregate amount of non-cash reductions in Accounts
for any period to the aggregate dollar amount of the sales of such Borrower for
such period) as calculated by Agent for any period is or is reasonably
anticipated to be greater than five percent (5%); (B) returns, discounts,
claims, credits and allowances of any nature that are not paid pursuant to the
reduction of Accounts; (C) amounts past due to owners and lessors of premises
where any Collateral is located, other than for those locations where Agent has
received a Collateral Access Agreement that Agent has accepted in writing; (D)
the Bank Products Reserve; and (E) any other Reserve, including without
limitation any Reserve for deferred revenue to the extent reserved by any
Borrower on its books and records consistent with its historical practices.”
 
2.           Effectiveness of this Amendment.  The effectiveness of this
Amendment is subject to the satisfaction of each of the following conditions
precedent:
 
(a)           Amendment.  Agent shall have received this Amendment, fully
executed by Borrowers, Guarantor, Agent and Required Lenders in a sufficient
number of counterparts for distribution to all parties.
 
(b)           Representations and Warranties.  The representations and
warranties set forth herein and in the Loan Agreement must be true and correct.
 
(c)           Other Required Documentation.  All other documents and legal
matters in connection with the transactions contemplated by this Amendment shall
have been delivered or executed or recorded and shall be in form and substance
satisfactory to Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Representations and Warranties.  Each Borrower and Guarantor each
represents and warrants as follows:
 
(a)           Authority.  Each Borrower and Guarantor have the requisite company
power and authority to execute and deliver this Amendment, and to perform its
obligations hereunder and under the Financing Agreements (as amended or modified
hereby) to which it is a party.  The execution, delivery and performance by each
Borrower and Guarantor of this Amendment have been duly approved by all
necessary company action and no other company proceedings are necessary to
consummate such transactions.
 
(b)           Enforceability.  This Amendment has been duly executed and
delivered by each Borrower and Guarantor.  This Amendment and each Financing
Agreement (as amended or modified hereby) are the legal, valid and binding
obligation of each Borrower and Guarantor, enforceable against each Borrower and
Guarantor in accordance with their terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium or similar laws limiting
creditors’ rights generally or by general equitable principles, and are in full
force and effect.
 
(c)           Representations and Warranties.  The representations and
warranties contained in each Financing Agreement (other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof) are correct on and as of the date hereof as
though made on and as of the date hereof.
 
(d)           Execution.  The execution, delivery and performance of this
Amendment are within the power of each Borrower and Guarantor, have been duly
authorized by all necessary company action, have received all necessary
governmental approval, if any, and do not contravene any law or any contractual
restrictions binding on any Borrower or Guarantor.
 
(e)           No Default.  No event has occurred and is continuing that
constitutes an Event of Default.
 
4.           Choice of Law.  The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of California governing contracts only to be performed in that
State.
 
5.           Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument.  Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Reference to and Effect on the Financing Agreements.
 
(a)           Upon and after the effectiveness of this Amendment, each reference
in the Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Loan Agreement, and each reference in the other
Financing Agreements to “the Loan Agreement”, “thereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as modified and amended hereby.
 
(b)           Except as specifically amended above, the Loan Agreement and all
other Financing Agreements, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.
 
(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of Agent or any Lender under any of the Financing Agreements,
nor constitute a waiver of any provision of any of the Financing Agreements.
 
(d)           To the extent that any terms and conditions in any of the
Financing Agreements shall contradict or be in conflict with any terms or
conditions of the Loan Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Loan Agreement as modified or amended
hereby.
 
7.           Estoppel.  To induce Agent and Lenders to enter into this Amendment
and to induce Agent and Lenders to continue to make advances to Borrowers under
the Loan Agreement, each Borrower and Guarantor hereby acknowledges and agrees
that, after giving effect to this Amendment, as of the date hereof, there exists
no Default or Event of Default and no right of offset, defense, counterclaim or
objection in favor of any Borrower or Guarantor as against Agent or any Lender
with respect to the Obligations.
 
8.           Integration.  This Amendment, together with the other Financing
Agreements, incorporates all negotiations of the parties hereto with respect to
the subject mattes hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.
 
9.           Severability.  In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
[Remainder of Page Left Intentionally Blank]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
 

 
JAZZ SEMICONDUCTOR, INC, as a Borrower


By: /s/ SUSANNA BENNETT
Name:  Susanna Bennett
Title:    Chief Financial Officer


NEWPORT FAB, LLC, as a Borrower


By: /s/ SUSANNA BENNETT
Name:  Susanna Bennett
Title:    Chief Financial Officer


JAZZ TECHNOLOGIES, INC., as a Guarantor


By:  /s/ SUSANNA BENNETT
Name:  Susanna Bennett
Title:    Chief Financial Officer


WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN), as Agent and a Lender


By: /s/ DENNIS KING
Name:  Dennis King
Title:    Vice President

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------